Citation Nr: 0004970	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-04 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to July 
1982.  This is an appeal from a December 1997 decision by the 
Department of Veterans Affairs(VA) Medical Center, Bonham, 
Texas, which denied entitlement to reimbursement or payment 
of the expenses incurred in connection with treatment of the 
veteran at the St. Joseph Hospital, Paris, Texas, from July 
30 to August 4, 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran had established service connection for 
conditions including arthritis of the cervical spine and low 
back sprain, each rated 20 percent disabling and tinnitus and 
hypertension with history of chest pain, each rated 10 
percent disabling.  The veteran has several service-connected 
disorders rated 0 percent: bilateral hearing loss, healed 
fracture left 5th toe, sinusitis, cholecystectomy, post 
operative inguinal hernia, chronic stomach disabilities, a 
history of prostatitis, generalized folliculitis, and a 
dysthymic disorder.   The combined rating was 50 percent.

3.  In a December 1997 rating action the evaluation of 10 
percent for hypertension was discontinued and service 
connection was granted for coronary artery disease, status 
post myocardial infarction with history of hypertension with 
an evaluation of 100 percent effective July 30, 1997, and an 
evaluation of 30 percent effective February 1, 1998.

4.  The veteran was treated at the Pushmataha Hospital, 
Antlers, Oklahoma, on July 30, 1997, for severe substernal 
chest pain with associated shortness of breath and nausea.  
He as admitted directly to the coronary care unit.  The final 
diagnosis was acute myocardial infarction.

5.  On July 30 the veteran was transferred to the St. Joseph 
Hospital, Paris, Texas, where he was treated until August 4, 
1997.  Cardiac catheterization was performed on August 1 
which showed stenosis of the coronary arteries.  Percutaneous 
transluminal coronary angioplasty and stent was performed.  
The final impressions included acute myocardial infarction 
treated successfully with percutaneous transluminal 
angioplasty.

6.  The veteran had not obtained prior authorization from the 
VA for the above private medical treatment.

7.  At the time of the veteran's admission to the Pushmataha 
Hospital a medical emergency was present.  On July 30 his 
condition did not permit transfer to a VA medical center for 
continuation of treatment for the cardiovascular disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Joseph Hospital, Paris, Texas, from July 30 to August 4, 
1997, have been met.  38 U.S.C.A. §§ 1128, 5107 (West 1991); 
38 C.F.R. § 3.120 (199).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The record reflects that the veteran had established service 
connection for a number of conditions including arthritis of 
the cervical spine and low back strain, each rated 20 percent 
disabling and tinnitus and hypertension with history of chest 
pain, each rated 10 percent disabling.  The veteran has 
several service-connected disorders rated 0 percent:  
bilateral hearing loss, healed fracture left 5th toe, 
sinusitis, cholecystectomy, post operative inguinal hernia, 
chronic stomach disabilities, a history of prostatitis, 
generalized folliculitis, and a dysthymic disorder.   The 
combined rating for the service-connected disabilities was 50 
percent.

In a December 1997 rating action the 10 percent evaluation 
for hypertension was discontinued effective July 29, 1997, 
and service connection was granted for coronary artery 
disease, status post myocardial infarction with history of 
hypertension with an evaluation of 100 percent effective July 
30, 1997, and an evaluation of 30 percent effective February 
1, 1998.

The record reflects that the veteran was hospitalized at the 
Pushmataha Hospital, Antlers, Oklahoma, on July 30, 1997.  He 
had begun to have severe substernal chest pain with 
associated shortness of breath and nausea and came to the 
emergency room for evaluation.  He was given some 
nitroglycerin and placed on oxygen and a monitor was 
established.  He was admitted directly to the coronary care 
unit and started on a nitroglycerin drip.  He had a 
persistence of the chest pain and arrangements were made with 
a physician at the St. Joseph Hospital.  The veteran was 
transferred by way of ambulance to the care of that physician 
at that facility.  It was indicated that the veteran was 
virtually stable at the time of his dismissal from the 
hospital.  The final diagnosis was acute myocardial 
infarction.

A report by the St. Joseph Hospital and Health Care Center, 
Paris, Texas, reflects that the veteran had been transferred 
to the hospital following an acute myocardial infarction.  
Cardiac catheterization was performed on August 1, and 
revealed a critical stenosis of the left anterior descending 
artery having a 90 percent lesion.  The distal right coronary 
artery had a 70 percent stenosis.  A percutaneous 
transluminal coronary angioplasty and stent deployment were 
performed.  The 90 percent stenosis was reduced to zero 
percent residual.  Afterwards the veteran was watched and 
ambulated.  Pertinent laboratory values were compatible with 
a myocardial infarction.  The final impressions included 
acute myocardial infarction treated successfully with 
transluminal coronary angioplasty and critical stenosis of 
the left anterior descending arteries which were successfully 
dilated.  

The record reflects that the veteran did not have prior 
authorization from the VA for the periods of private hospital 
treatment.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either:  (1) for an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to the life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtained prior VA authorization for 
the services required would not have been reasonable, sound, 
wise or practicable or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Claims for payment or reimbursement of the cost of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:  (a) Who received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  38 C.F.R. § 17.121.

In this case, the record reflects that the veteran was 
treated at the private hospital for a cardiac condition, a 
disability for which service connection was later granted 
effective the date of his admission to the hospital on July 
30, 1997.  Thus, the initial requirement for favorable action 
in connection with the veteran's claim has been satisfied.  
The record further reflects that the veteran was admitted to 
the emergency room of the Pushmataha Hospital on July 30, for 
severe substernal chest pain with shortness of breath and 
nausea.  He was admitted to the coronary care unit and 
studies showed he had sustained an acute myocardial 
infarction.  Thus, the record reflects that a medical 
emergency was present at the time of the veteran's admission 
to the Pushmataha Hospital and no VA or other Federal medical 
facilities were feasibly available for his treatment at that 
time.

The record further discloses that later on July 30, 1987, the 
veteran was transferred from the Pushmataha Hospital to the 
St. Joseph Hospital in Paris, Texas, for further treatment.  
Cardiac catheterization was performed which showed a critical 
stenosis of the left anterior descending artery with a 90 
percent lesion at the first septal perforating branch.  The 
distal right circumflex artery had a 30 percent stenosis.   
Percutaneous transluminal coronary angioplasty and stent 
deployment were performed.  It was indicated that the 
veteran's acute myocardial infarction had been successfully 
treated with the transluminal coronary angioplasty.  He was 
discharged to his home on August 4, 1997.

The originating agency has denied the veteran's claim on the 
basis that VA medical facilities could have been utilized for 
the transfer that occurred on July 30, 1997.  The veteran has 
indicated that the Pushmataha Hospital was only 1/2 mile away 
from his residence; however, since that facility did not have 
a heart specialist, they contacted the St. Joseph Hospital in 
Paris, Texas, which was 45 miles away and were told to 
transfer him there.  The veteran has maintained that because 
he was under sedation and in severe pain he was in no mental 
condition to tell them to stop everything and call the VA.  
He has asserted that, in fact, he was unaware that he was 
supposed to call the VA for the medical treatment.  He has 
indicated that on the day following his discharge from the 
St. Joseph Hospital he contacted the VA Medical Center in 
Muskogee and was told to report to that facility.  The 
veteran has indicated that if he had been aware he was going 
to be transferred and had been able to inform the VA he could 
have been transferred to the VA facility.  The veteran 
asserts, however, that he could have died while being 
transferred to a remote VA facility rather than a nearby 
private facility.  In this regard, the record indicates that 
the originating agency, which was the nearest VA medical 
facility, was some 40 miles further from the Pushmataha 
Hospital in Antlers, Oklahoma, than the St. Joseph Hospital 
in Paris, Texas.  The Board believes that the additional 
delay in transporting the veteran to the VA medical center 
for treatment could have been hazardous to his life or 
health.  Accordingly, under the circumstances, the Board 
concludes that the veteran could not have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the cardiac disability.

In view of the above discussion, the Board concludes that all 
of the criteria for favorable action in connection with the 
veteran's claim for reimbursement or payment of the cost of 
the private medical care in question have been met and an 
allowance of his appeal is therefore in order.  38 U.S.C.A. 
§ 1728; 38 C.F.R. §§ 17.120, 17.121.  In arriving at this 
decision in this regard the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services is established.  The appeal is 
granted.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

